1                                                                   Hon. Judge Christopher M. Alston
                                                                    Chapter 13
2

3

4

5
                                  UNITED STATES BANKRUPTCY COURT
6                                 WESTERN DISTRICT OF WASHINGTON
7

8    IN RE:
                                         ADVERSARY COMPLAINT
9    RICKIE BEAVERS, SR. & MELODY REGINA SEEKING LIEN AVOIDANCE OF
     BEAVERS,                            WHOLLY UNSECURED LIEN
10

11
     Debtors,                                           Case No.: 12-13824-CMA

12                                                      Adversary No.
13
     RICKIE BEAVERS, SR. & MELODY REGINA
14   BEAVERS,

15   Plaintiff,
16
                             v.
17
     RBS CITIZENS NA
18

19
     Defendant.

20                                ADVERSARY COMPLAINT SEEKING
21
                          LIEN AVOIDANCE OF WHOLLY UNSECURED LIEN
22
     NOW COMES, the Plaintiffs, Rickie Beavers, Sr. & Melody Regina Beavers, by and through their
23
     attorney, Jonathan Smith of Advantage Legal Group, and for the purpose of this complaint allege
24
     the following:
25

26
     1. This adversary proceeding arises out of Plaintiff’s Chapter 13 case now pending before this
     Court. This Court has jurisdiction to consider the matters herein pursuant to 28 U.S.C. §§ 157 and
27
     1334 and 11 U.S.C § 506 and 1322. This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A),
28
     (B), (K), and (O).
                                                                 ADVANTAGE LEGAL GROUP
                                                                           th
     ADVERSARY COMPLAINT SEEKING LIEN AVOIDANCE                  12207 NE 8 Street
     OF WHOLLY UNSECURED LIEN - 1 of 3                           Bellevue WA 98005


Case 12-13824-CMA          Doc 90    Filed 08/28/19     Ent. 08/28/19 19:55:52      Pg. 1 of 3
1    2. Plaintiffs are a natural person(s) living in Seattle, King County, Washington.
2
     3. Defendant Springleaf Financial is a corporation licensed to do business, and actually doing
3
     business within the State of Washington.
4

5    4. Plaintiffs are the owner of a parcel of real estate located in Seattle, King County, Washington:
6    (1) commonly described as 12015 Renton Avenue S, Seattle, WA 98178 (2) legally described as
7    SKYWAY PARK ADD, (3) and parcel number 781280-1260.

8
     5. Prior to the filing of this bankruptcy case, Plaintiffs allegedly executed a junior lien in favor of
9
     Cco Mortgage Corp. or RBS Citizens, NA who filed a proof of claim, or Defendant’s predecessor,
10
     evidencing a loan by Defendant RBS Citizens, NA.
11

12
     6. On the date of filing of Plaintiffs’ Chapter 13 Petition, April 13, 2012, Plaintiffs were allegedly
     indebted to RBS Citizens, NA or its successors and/or assigns under such instrument in the
13
     approximate sum of $24,877.00 for the junior lien.
14

15   7. On the date of filing of Plaintiffs’ Chapter 13 Petition, the value of Plaintiffs’ real property
16   described above was $132,000.00 per the www.zillow.com’s estimated value of the home, and as
17   stated in Schedule A of Plaintiff’s/Debtor’s bankruptcy. On that date, the debt owing to first

18   mortgage holder, Chase was approximately $196,405.00 and approximately $24,877.00 to the

19
     second mortgage holder, RBS Citizens, NA.

20
     9. No equity in Plaintiffs’ real property exists to which Defendant’s lien can attach. Therefore,
21   pursuant 11 U.S.C. §§ 506 and 1322, and in re Zimmer, 313 F.3d 1220 (9th Cir. 2002), Plaintiff is
22   entitled to “strip off” the lien held by Defendant so that such lien becomes voided and no longer
23   remains a lien against Plaintiff’s real property.
24
                                           PRAYER FOR RELIEF
25

26   WHEREFORE, Plaintiffs prays for a judgment and order voiding the Defendant’s deed of trust,
27   adjudging that the note is no longer secured by the deed of trust against the above-described real
28   property unless this Chapter 13 case is later dismissed prior to discharge, and for such other and
     further relief as this Court might deem just and equitable.
                                                                     ADVANTAGE LEGAL GROUP
                                                                               th
     ADVERSARY COMPLAINT SEEKING LIEN AVOIDANCE                      12207 NE 8 Street
     OF WHOLLY UNSECURED LIEN - 2 of 3                               Bellevue WA 98005


Case 12-13824-CMA           Doc 90     Filed 08/28/19      Ent. 08/28/19 19:55:52        Pg. 2 of 3
1

2
     Respectfully submitted this 28th day of August, 2019.
3

4

5

6                                                        /s/ Jonathan Smith
                                                         Jonathan Smith, WSBA #27372
7
                                                         Attorney for Plaintiffs/Debtors,
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                ADVANTAGE LEGAL GROUP
                                                                          th
     ADVERSARY COMPLAINT SEEKING LIEN AVOIDANCE                 12207 NE 8 Street
     OF WHOLLY UNSECURED LIEN - 3 of 3                          Bellevue WA 98005


Case 12-13824-CMA         Doc 90     Filed 08/28/19    Ent. 08/28/19 19:55:52      Pg. 3 of 3
